Exhibit 10.102

 

THIRTEENTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRTEENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of April 9, 2008 (the “Amendment Date”) and entered
into by and among BANK OF AMERICA, N.A., as lender (the “Lender”), with offices
at 55 South Lake Avenue, Suite 900, Pasadena, California 91101, and MEADE
INSTRUMENTS CORP., a Delaware corporation, SIMMONS OUTDOOR CORP., a Delaware
corporation, and CORONADO INSTRUMENTS, INC., a California corporation (such
entities being referred to hereinafter each individually as a “Borrower” and
collectively, the “Borrowers”).

 

WHEREAS, the Lender and the Borrowers have entered into that certain Amended and
Restated Credit Agreement dated as of October 25, 2002 (as amended, restated or
modified from time to time, the “Agreement”);

 

WHEREAS, the Borrowers have requested that the Lender amend the Agreement in
certain respects and the Lender has agreed to such amendments pursuant to the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Agreement and this Amendment, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.01.          DEFINITIONS.  INITIALLY CAPITALIZED TERMS USED BUT NOT
DEFINED IN THIS AMENDMENT HAVE THE RESPECTIVE MEANINGS SET FORTH IN THE
AGREEMENT, AS AMENDED HEREBY.


 


ARTICLE II


 

Amendments

 


SECTION 2.01.          AMENDMENT TO SECTION 7.13.  CLAUSE (F) OF SECTION 7.13 OF
THE AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 


“(F) INTERCOMPANY UNSECURED LOANS FROM MEADE INSTRUMENTS EUROPE GMBH & CO., KG
IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $5,000,000; PROVIDED THAT (I) NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING; AND (II) MEADE
INSTRUMENTS EUROPE GMBH & CO., KG ENTERS INTO A WRITTEN SUBORDINATION AGREEMENT
WITH LENDER IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE LENDER.”


 


SECTION 2.02.          AMENDMENT TO SECTION 7.15.  SECTION 7.15 OF THE AGREEMENT
IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 


“EXCEPT AS PERMITTED BY SECTIONS 7.10, 7.12 AND 7.13, NEITHER THE BORROWER NOR
ANY OF ITS SUBSIDIARIES SHALL SELL, TRANSFER, DISTRIBUTE, OR PAY ANY MONEY OR
PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY FEES OR EXPENSES OF ANY NATURE
(INCLUDING, BUT NOT LIMITED TO, ANY FEES OR EXPENSES FOR MANAGEMENT SERVICES),
TO ANY AFFILIATE, OR LEND OR ADVANCE MONEY OR PROPERTY TO ANY AFFILIATE, OR
INVEST IN (BY CAPITAL CONTRIBUTION OR OTHERWISE) OR PURCHASE OR REPURCHASE ANY
STOCK OR


 

--------------------------------------------------------------------------------



 


INDEBTEDNESS, OR ANY PROPERTY, OF ANY AFFILIATE, OR BECOME LIABLE ON ANY
GUARANTY OF THE INDEBTEDNESS, DIVIDENDS, OR OTHER OBLIGATIONS OF ANY AFFILIATE. 
NOTWITHSTANDING THE FOREGOING, THE BORROWER AND ITS SUBSIDIARIES, SUBJECT TO THE
LIMITATIONS SET FORTH IN SECTION 7.10, MAY (A) ENGAGE IN TRANSACTIONS WITH
AFFILIATES IN THE ORDINARY COURSE OF BUSINESS, ON TERMS AND AMOUNTS AND WITH
RESPECT TO ACTIVITIES CONSISTENT WITH PAST PRACTICES AS HAVE BEEN DISCLOSED TO
THE LENDER SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND
(B) REPAY UNSECURED LOANS FROM MEADE INSTRUMENTS EUROPE GMBH & CO., KG IN AN
AGGREGATE AMOUNT NOT TO EXCEED $5,000,000, SO LONG AS (I) NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED OR IS CONTINUING; AND (II) UNUSED AVAILABILITY AFTER GIVING
EFFECT TO SUCH REPAYMENT IS EQUAL TO OR GREATER THAN THE GREATER OF
(X) $1,000,000 OR (Y) 10% OF THE TOTAL BORROWING BASE.  FOR PURPOSES OF
DETERMINING UNUSED AVAILABILITY UNDER CLAUSE (B)(II), ACCOUNTS PAYABLE 30 DAYS
OR GREATER PAST DUE ACCORDING TO THEIR WRITTEN TERMS, OTHER THAN ACCOUNTS
PAYABLE SUBJECT TO A BONA FIDE DISPUTE UP TO A MAXIMUM AGGREGATE AMOUNT OF
$500,000, WILL BE DEDUCTED FROM UNUSED AVAILABILITY FOR PURPOSES OF THIS
CALCULATION.  FURTHERMORE, THE UNUSED AVAILABILITY REQUIREMENT OF $1,000,000
UNDER CLAUSE (B)(II)(X) SHALL BE INCREASED BY AN AMOUNT EQUAL TO ANY REDUCTIONS
IN THE AVAILABILITY RESERVE.  BY WAY OF EXAMPLE, IF THE AVAILABILITY RESERVE IS
REDUCED TO $250,000, THE MINIMUM REQUIREMENT UNDER CLAUSE (B)(II)(X) SHALL BE
INCREASED TO $1,250,000.  IF THE AVAILABILITY RESERVE IS REDUCED TO ZERO, THE
MINIMUM REQUIREMENT UNDER CLAUSE (B)(II)(X) SHALL BE INCREASED TO $1,500,000.”


 


ARTICLE III


 


CONDITIONS PRECEDENT


 


SECTION 3.01.          CONDITIONS PRECEDENT.  THIS AMENDMENT SHALL NOT BE
BINDING UPON THE LENDER UNTIL EACH OF THE FOLLOWING CONDITIONS PRECEDENT HAVE
BEEN SATISFIED IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER:


 


(I)            THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN AND IN THE
AGREEMENT, AS AMENDED HEREBY, SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
AS OF THE DATE HEREOF AS IF MADE ON THE DATE HEREOF, EXCEPT FOR SUCH
REPRESENTATIONS AND WARRANTIES LIMITED BY THEIR TERMS TO A SPECIFIC DATE;


 


(II)           THE BORROWERS SHALL HAVE DELIVERED TO THE LENDER AN EXECUTED
ORIGINAL COPY OF THIS AMENDMENT;


 


(III)          THE BORROWERS SHALL HAVE DELIVERED TO THE LENDER EXECUTED
ORIGINAL COPIES OF EACH OF THE CONSENTS AND REAFFIRMATIONS ATTACHED TO THIS
AMENDMENT;


 


(IV)          THE BORROWERS SHALL HAVE PAID TO THE LENDER ALL FEES, COSTS, AND
EXPENSES OWED TO AND/OR INCURRED BY THE LENDER IN CONNECTION WITH THIS
AMENDMENT;


 


(V)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING; AND


 


(VI)          ALL PROCEEDINGS TAKEN IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AMENDMENT AND ALL DOCUMENTATION AND OTHER LEGAL MATTERS
INCIDENT THERETO SHALL BE SATISFACTORY TO THE LENDER IN ITS SOLE AND ABSOLUTE
DISCRETION.


 


2

--------------------------------------------------------------------------------



 


ARTICLE IV


 


MISCELLANEOUS


 


SECTION 4.01.          ACKNOWLEDGMENT.  EACH BORROWER HEREBY REPRESENTS AND
WARRANTS THAT THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND COMPLIANCE BY
SUCH BORROWER WITH ALL OF THE PROVISIONS OF THIS AMENDMENT:  (A) ARE WITHIN ITS
POWERS AND PURPOSES; (B) HAVE BEEN DULY AUTHORIZED OR APPROVED BY SUCH BORROWER;
AND (C) WHEN EXECUTED AND DELIVERED BY OR ON BEHALF OF SUCH BORROWER, WILL
CONSTITUTE VALID AND BINDING OBLIGATIONS OF THE BORROWER, ENFORCEABLE IN
ACCORDANCE WITH THEIR TERMS.  EACH BORROWER REAFFIRMS ITS OBLIGATION TO PAY ALL
AMOUNTS DUE THE LENDER UNDER THE LOAN DOCUMENTS IN ACCORDANCE WITH THE TERMS
THEREOF, AS MODIFIED HEREBY.


 


SECTION 4.02.          LOAN DOCUMENTS UNMODIFIED.  EXCEPT AS OTHERWISE
SPECIFICALLY MODIFIED BY THIS AMENDMENT, ALL TERMS AND PROVISIONS OF THE
AGREEMENT AND ALL OTHER LOAN DOCUMENTS, AS MODIFIED HEREBY, SHALL REMAIN IN FULL
FORCE AND EFFECT.  NOTHING CONTAINED IN THIS AMENDMENT SHALL IN ANY WAY IMPAIR
THE VALIDITY OR ENFORCEABILITY OF THE LOAN DOCUMENTS, AS MODIFIED HEREBY OR
ALTER, WAIVE, ANNUL, VARY, AFFECT, OR IMPAIR ANY PROVISIONS, CONDITIONS, OR
COVENANTS CONTAINED THEREIN OR ANY RIGHTS, POWERS, OR REMEDIES GRANTED THEREIN. 
ANY LIEN AND/OR SECURITY INTEREST GRANTED TO THE LENDER IN THE COLLATERAL SET
FORTH IN THE AGREEMENT OR ANY OTHER LOAN DOCUMENT IS AND SHALL REMAIN UNCHANGED
AND IN FULL FORCE AND EFFECT AND THE AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL CONTINUE TO SECURE THE PAYMENT AND PERFORMANCE OF ALL OF THE OBLIGATIONS
THEREUNDER, AS MODIFIED HEREBY, AND THE BORROWERS’ OBLIGATIONS HEREUNDER.


 


SECTION 4.03.          PARTIES, SUCCESSORS AND ASSIGNS.  THIS AMENDMENT SHALL BE
BINDING UPON AND SHALL INURE TO THE BENEFIT OF EACH OF THE BORROWERS, THE
LENDER, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


SECTION 4.04.          COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL, BUT ALL OF WHICH, WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT.  A FACSIMILE SIGNATURE SHALL BE DEEMED EFFECTIVE AS AN
ORIGINAL.


 


SECTION 4.05.          HEADINGS.  THE HEADINGS, CAPTIONS AND ARRANGEMENTS USED
IN THIS AMENDMENT ARE FOR CONVENIENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AMENDMENT.


 


SECTION 4.06.          EXPENSES OF THE LENDER.  THE BORROWERS AGREE TO PAY ON
DEMAND (A) ALL REASONABLE COSTS AND EXPENSES INCURRED BY THE LENDER IN
CONNECTION WITH THE PREPARATION, NEGOTIATION AND EXECUTION OF THIS AMENDMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED PURSUANT HERETO AND ANY AND ALL SUBSEQUENT
AMENDMENTS, MODIFICATIONS, AND SUPPLEMENTS HERETO OR THERETO, INCLUDING, WITHOUT
LIMITATION, THE COSTS AND FEES OF THE LENDER’S LEGAL COUNSEL AND THE ALLOCATED
COST OF STAFF COUNSEL, AND (B) ALL COSTS AND EXPENSES REASONABLY INCURRED BY THE
LENDER IN CONNECTION WITH THE ENFORCEMENT OR PRESERVATION OF ANY RIGHTS UNDER
THE AGREEMENT, THIS AMENDMENT AND/OR OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, THE REASONABLE COSTS AND FEES OF THE LENDER’S LEGAL COUNSEL, THE
ALLOCATED COST OF STAFF COUNSEL, AND THE COSTS AND FEES ASSOCIATED WITH ANY
ENVIRONMENTAL DUE DILIGENCE CONDUCTED IN RELATION HERETO.


 


SECTION 4.07.          TOTAL AGREEMENT.  THIS AMENDMENT, THE AGREEMENT, AND ALL
OTHER LOAN DOCUMENTS SHALL CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF, AND SHALL RESCIND ALL PRIOR AGREEMENTS
AND UNDERSTANDINGS BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT MATTER
HEREOF, AND SHALL NOT BE CHANGED OR TERMINATED ORALLY.


 


3

--------------------------------------------------------------------------------



 


SECTION 4.08.          WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW, EACH OF THE BORROWERS AND THE LENDER IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AMENDMENT, THE AGREEMENT, THE OTHER LOAN
DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR ANY LENDER-RELATED PERSON OR PARTICIPANT, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. WITHOUT LIMITING THE
APPLICABILITY OF ANY OTHER PROVISION OF THE AGREEMENT, THE TERMS OF SECTION 12.3
OF THE AGREEMENT SHALL APPLY TO THIS AMENDMENT.


 


SECTION 4.09.          RELEASE.  THE BORROWERS EACH HEREBY REPRESENT AND WARRANT
THAT AS OF THE DATE OF THIS AMENDMENT THERE ARE NO CLAIMS OR OFFSETS AGAINST OR
DEFENSES OR COUNTERCLAIMS TO THE BORROWERS’ OBLIGATIONS UNDER THE AGREEMENT OR
ANY OTHER LOAN DOCUMENT, INCLUDING THIS AMENDMENT.  THE BORROWERS WAIVE AND
RELEASE ANY AND ALL SUCH CLAIMS, OFFSETS, DEFENSES OR COUNTERCLAIMS, WHETHER
KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE OF THIS AMENDMENT.


 


THE BORROWERS INTEND THE ABOVE RELEASE TO COVER, ENCOMPASS, RELEASE, AND
EXTINGUISH, INTER ALIA, ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION THAT MIGHT
OTHERWISE BE RESERVED BY THE CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES
AS FOLLOWS:


 


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


 


THE BORROWERS ACKNOWLEDGE THAT THEY MAY HEREAFTER DISCOVER FACTS DIFFERENT FROM
OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH RESPECT TO SUCH
CLAIMS, DEMANDS, OR CAUSES OF ACTION, AND AGREE THAT THIS AMENDMENT AND THE
ABOVE RELEASE ARE AND WILL REMAIN EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING ANY
SUCH DIFFERENCES OR ADDITIONAL FACTS.


 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first above written.

 

 

“BORROWERS”:

 

 

 

 

 

MEADE INSTRUMENTS CORP.

 

 

 

 

 

 

 

 

By:

 

/s/ Paul E. Ross

 

 

Name:

Paul E. Ross

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

SIMMONS OUTDOOR CORP.

 

 

 

 

 

 

 

 

By:

 

/s/ Paul E. Ross

 

 

Name:

Paul E. Ross

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

CORONADO INSTRUMENTS, INC.

 

 

 

 

 

By:

 

/s/ Paul E. Ross

 

 

Name:

Paul E. Ross

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

“LENDER”:

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

/s/ Robert M. Dalton

 

Name:

Robert M. Dalton

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

CONSENTS AND REAFFIRMATIONS

 

Each of MEADE INSTRUMENTS EUROPE CORP., a California corporation, and MEADE
INSTRUMENTS HOLDINGS CORP., a California corporation, hereby acknowledges the
execution of, and consents to, the terms and conditions of that Thirteenth
Amendment to Amended and Restated Credit Agreement dated as of April 9, 2008,
among MEADE INSTRUMENTS CORP., SIMMONS OUTDOOR CORP., CORONADO INSTRUMENTS, INC.
and BANK OF AMERICA, N.A. (the “Creditor”), and reaffirms its obligations under
(a) that certain Continuing Guaranty (the “Guaranty”) dated as of September 24,
2001, made by the undersigned in favor of the Creditor, and (b) that certain
Security Agreement (the “Security Agreement”) dated as of September, 2001, by
and between the undersigned and the Creditor.  Each of the undersigned
acknowledges and agrees that each of the Guaranty and the Security Agreement
remain in full force and effect and are hereby ratified and confirmed.

 

 

Dated as of April 9, 2008.

 

 

 

 

 

 

 

 


 


MEADE INSTRUMENTS EUROPE CORP.,


 


A CALIFORNIA CORPORATION


 


 


 


 


 


 

 

 

By:

 

/s/ Paul E. Ross

 

 

Name:

 

Paul E. Ross

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 


 


MEADE INSTRUMENTS HOLDINGS CORP.,


 


A CALIFORNIA CORPORATION


 


 


 


 


 


 


 

 

 

By:

 

/s/ Paul E. Ross

 

 

Name:

 

Paul E. Ross

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

CONSENTS AND REAFFIRMATIONS

 

Each of MTSC HOLDINGS, INC., a California corporation (“MTSC”), MC HOLDINGS,
INC., a California corporation (“MC HOLDINGS”), and MEADE CORONADO HOLDINGS
CORP., a California corporation (“MCHC”), hereby acknowledges the execution of,
and consents to, the terms and conditions of that Thirteenth Amendment to
Amended and Restated Credit Agreement dated as of April 9, 2008, among MEADE
INSTRUMENTS CORP., SIMMONS OUTDOOR CORP., CORONADO INSTRUMENTS, INC. and BANK OF
AMERICA, N.A. (“Creditor”), and reaffirms its obligations under that certain
Continuing Guaranty (the “Guaranty”) dated as of September 24, 2001 executed in
favor of the Creditor and joined by each of the undersigned pursuant to an
Instrument of Joinder, dated as of (i) October 25, 2002 with respect to MTSC and
MC HOLDINGS, and (ii) December 1, 2004 with respect to MCHC (respectively, the
“Instrument”).  Each of the undersigned acknowledges and agrees that each of the
Guaranty and Instrument remain in full force and effect and are hereby ratified
and confirmed.

 

 

Dated as of April 9, 2008.

 

 

 

 

 

 

 

 

 

 

 


 


MTSC HOLDINGS, INC.,


 


A CALIFORNIA CORPORATION,


 


 


 


 


 


 

 

 

By:

 

/s/ Paul E. Ross

 

 

Name:

 

Paul E. Ross

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 


 


MC HOLDINGS, INC.,


 


A CALIFORNIA CORPORATION


 


 


 


 


 


 

 

 

By:

 

/s/ Paul E. Ross

 

 

Name:

 

Paul E. Ross

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 


 


MEADE CORONADO HOLDINGS CORP.,


 


A CALIFORNIA CORPORATION


 


 


 


 

 


 

 

 

By:

 

/s/ Paul E. Ross

 

 

Name:

 

Paul E. Ross

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------